Citation Nr: 1817343	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability. 

2.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Boston, Massachusetts.

A brief background is relevant for clarification of the issues currently on appeal.  In February 2007, the Board issued a decision with respect to the Veteran's right knee disability rating, as well as service connection for an acquired psychiatric disorder other than PTSD and the low back disability.  The present claims do not stem from the Board's prior determination. 

Regarding the lumbar spine, the Board granted service connection for the same in February 2007.  The Agency of Original Jurisdiction (AOJ) implemented the grant in a February 2007 rating decision and assigned a 20 percent disability rating.  Within one year of the issuance of the AOJ's February 2007 decision, the Veteran submitted additional evidence seeking an increased rating for the low back disability.  In support of the claim, he submitted a private medical report dated in October 2006.  The Veteran also submitted a statement indicating that he planned to begin physical therapy and that his pain affected his sleep.  The AOJ did not immediately take action, and in January 2009, the Veteran's representative submitted another statement indicating that the Veteran desired a claim for increased rating.  

Given that the Veteran's October 2007 submission indicated the Veteran's desire for a higher rating, and was received by VA within one year of the February 2007 rating decision, the Board has considered whether the October 2007 submission was "new and material evidence" which would abate the finality of the February 2007 rating decision under 38 C.F.R. § 3.156(b).  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  However, the Board determines that the October 2006 medical report and the Veteran's subjective complaints regarding pain were duplicative of evidence already of record.  Additionally, the Veteran's report that he anticipated beginning physical therapy, was not material to any rating period prior to October 2007.  Accordingly, the Board continues to characterize the claim as one for an increased rating rather than a higher initial rating.  

Regarding the claim for PTSD, when the Board issued the February 2007 decision, it referred the claim for service connection for PTSD to the Agency of Original Jurisdiction (AOJ).  The present appeal arises from the statements that led to such referral.  As an aside, the Board remanded the claim for an acquired psychiatric disorder other than PTSD, in January 2009.  After further developing the claim, the AOJ granted service connection for Major Depressive Disorder in April 2010 and determined that the grant fulfilled the appeal for an acquired psychiatric disorder other than PTSD.  The claim has not been recertified to the Board and is not presently before the Board. 

Regarding the right knee claim, the Board denied a rating in excess of 10 percent for the right knee disability in February 2007.  The Veteran appealed a separate issue decided by the Board in the February 2007 decision and in the September 2008 Joint Motion for Partial Remand submitted to the Court of Appeals for Veterans Claims (Court), the parties requested that the Board's decision regarding the right knee rating be affirmed.  Thus, the Board's February 2007 decision is final with respect to the right knee rating and the present appeal is not related to the prior appeal adjudicated by the Board in February 2007.  The present appeal for a higher rating stems from the Veteran's October 2007 statement in which he indicated that he sought higher ratings for his right knee and lumbar spine disabilities. 

Additional evidence relevant to the claims was added to the file, by VA, following the April 2014 statement of the case.  In March 2018, the Veteran's representative submitted a waiver of review of the same by the AOJ.  Thus, the Board may proceed with the claims. 

The issues of entitlement to a higher rating for the right knee disability, a separate rating for bladder complaints associated with the lumbar spine disability, and service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 18, 2011, the Veteran's lumbar spine disability was manifested by flexion limited to 75 degrees, at worst; IVDS was not manifested by incapacitating episodes having a total duration of at least 4 weeks during any 12 month period.   

2.  From October 18, 2011, the Veteran's lumbar spine disability was manifested by flexion limited to 5 degrees without pain, at worst; the lumbar spine disability did not result in unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine.

3.  Resolving doubt in favor of the Veteran, the Veteran's lumbar spine disability was productive of moderately severe right lower extremity radiculopathy without marked atrophy for the entire period on appeal; right lower extremity radiculopathy did not begin within one year prior to the date of the claim for increase.


CONCLUSIONS OF LAW

1.  For the period prior to October 18, 2011, the criteria for a rating in excess of 20 percent for a lumbar spine disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5243 (2017).

2.  Resolving all doubt in favor of the Veteran, for the period from October 18, 2011, the criteria for a 40 percent disability rating, but no higher, are met for the lumbar spine disability.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for a 40 percent disability rating, but no higher, for right lower extremity radiculopathy are met from October 3, 2007.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124, 4.124a, DCs 5243, 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board observes that the Veteran submitted a statement in March 2010 outlining his disagreements with the March 2009 VA-contracted examination report.  In this regard, the Veteran disagreed with the examiner's findings regarding incapacitating episodes due to IVDS as well as findings associated with neurological complaints.  The Veteran did not indicate disagreement with the examiner's findings regarding range of motion or ankylosis.  The Board will discuss the Veteran's assertions in the decision below. 

Neither the Veteran nor his representative has raised any issues other than those noted above, with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505   (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for a herniated disc at L5-S1 with degenerative arthritis of the lumbar spine to include intervertebral disc syndrome (IVDS), which is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5243.  The disability is currently rated 20 percent disabling.  The Veteran claims that he is entitled to a higher rating for his lumbar spine disability.  

The Veteran's spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.
The General Rating Formula for Diseases and Injuries of the Spine holds, in pertinent part, that for DCs 5235 to 5243, a 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a higher rating is not warranted prior to October 18, 2011; however, a 40 percent disability rating is warranted from October 18, 2011.  Additionally, the Board resolves doubt and finds that the Veteran is entitled to a separate, 40 percent rating for right lower extremity radiculopathy. 

	a.  Factual Background 

A March 2007 VA treatment record noted the Veteran's diagnoses of IVDS and traumatic arthritis of the lumbar spine.  The VA clinician noted the Veteran's report that 4-5 years prior, his low back pain worsened and that a magnetic resonance image (MRI) two years prior, revealed a ruptured disc.  The VA clinician noted the Veteran's report that he felt like his pain was worse and that he had burning, aching and constant pain rated as 5 out of 10.  He reported that pain was worse laying and sitting down, was better with standing, and, that the pain disrupted his sleep.

An April 2008 VA outpatient treatment record noted the Veteran's report that he had ongoing muscle spasms and that he agreed to a trial of Flexeril for treatment.  The VA clinician also referred the Veteran for a TENS unit. 

An October 2008 VA treatment record noted the Veteran's report of increased right lower extremity sciatica pain.  He reported that he had always had a numbness and tingling in the right buttock, posterior and lateral thigh that radiated to the anterior shin and toes.  He reported that the pain had increased.  The Veteran denied any bladder or bowel dysfunction.  He reported that his symptoms were not changed with sitting, standing or lying.  He denied any weakness in lower extremities with exception to his left knee which he reported was always an issue.  He reported having had physical therapy years prior, that he had tried a TENS unit but had a problem with the upper nerves in his back.  The VA clinician noted that the Veteran was taking pain relief medications such as Flexeril, Naproxen, and Vicodin as needed.

A December 2008 VA treatment record noted the Veteran's report that several months prior he experienced significant worsening of his pain, which he reported was now constant and up to a 7 out of 10 at worst.  He described the pain as burning, constant, electric pain radiating from the right lateral lower back down the lateral aspect of his right leg and to the bottom of the foot (which the VA clinician identified as L5/S1 distribution).  He reported that he also had pins and needles in that distribution.  He denied weakness but reported that his leg gave out on occasion when walking.  He also reported occasional muscle cramping in the lateral thigh with walking. He also reported difficulty sleeping at night due to pain.

In January 2009, a VA clinician noted that the Veteran had recurrent right lower extremity pain in L5/S1 distribution with associated numbness and paresthesias.  Objective examination did not show motor weakness. 

Over the course of the appeal, the Veteran was afforded VA examinations in March 2009, October 2011, and May 2014.

The March 2009 VA-contract examiner noted the Veteran's reports that he experienced pain off and on since service as well as tingling pain down to his foot from the lower back.  The Veteran reported that his condition had not resulted in incapacitation.  He reported constant pain that affected his everyday life.  He explained that when he sat, he felt like he needed to stand and move around but when he stood for long periods of time, he needed to sit.  He also reported that the pain affected his ability to sleep. 

On physical examination, the March 2009 VA-contract examiner found that the Veteran had flexion to 75 degrees with pain beginning at 75 degrees.  The examiner noted that joint function of the spine was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance and that pain had the major functional impact.  However, the examiner found that there was no additional limitation of motion in degrees.  

The March 2009 VA-contract examiner also noted that the Veteran had signs of IVDS but that there was no lumbosacral motor weakness.  The examiner noted that the Veteran's IVDS did not cause any bowel, bladder, or erectile dysfunction.  The examiner also noted that physical examination revealed evidence of radiating pain on movement with rotation to left or right and radiation of numbness down the right the gluteal area, leg, and to the right lateral foot.  The examiner noted that muscle spasm was absent and that there was no tenderness.  The examiner changed the Veteran's diagnosis to degenerative disc disease with lumbar IVDS with superficial peroneal nerve involvement and found that the change was the result of a progression of the previous diagnosis.  

An April 2009 VA treatment record noted that an electromyography (EMG) report showed the Veteran's lower extremities had chronic L4/L5 radiculopathy. 

The Board notes the Veteran's March 2010 statement that he believes the examiner's report is incorrect with respect to loss of bowel or bladder control because the Veteran frequently goes to the bathroom at work, at night, and during the day.  The Veteran also disagreed with the examiner's assessment that he did not experience incapacitating episodes and noted that his coworkers see him incapacitated at work on a daily basis.  The Veteran also reported that he had been receiving nerve block injections and that such procedure should be an indication that he has been incapacitated.  The Veteran also disagreed with the examiner's finding that muscle spasm was absent.  In this regard, the Veteran explained that he has been taking medication for muscle spasms and has lots of them.  The Veteran also reported tripping over his right foot. 

In April 2010, the Veteran's coworker, R.G., submitted a statement noting that he had seen the Veteran grimace in pain at work and had also seen the Veteran's leg give out a number of times. 

The October 2011 VA examiner noted the Veteran's reports of persistent low back pain with right lower extremity radicular symptoms.  The examiner also noted the Veteran's report that his constant pain was exacerbated by walking, standing, sitting, and trunk range of motion.  The Veteran denied any flare-ups that impacted the function of the thoracolumbar spine. 

On objective testing, the October 2011 VA examiner noted that the Veteran had forward flexion to 25 degrees with pain beginning at 25 degrees.  The examiner also found that the Veteran had severe right lower extremity radiculopathy and that the left lower extremity was not affected.  The October 2011 VA examiner identified the right lower extremity nerve involvement as the sciatic nerve.

A June 2012 neurological consultation noted the Veteran's report of recurrent right lower extremity pain.  The Veteran described the pain as aching, burning, pins/needles, sharp, numb, intense, tingling, radiating, deep and constant.  The Veteran reported experiencing a pain level of 4 out of 10 on average.  The VA clinician noted that the Veteran had full muscle motor strength of the bilateral lower extremities with no atrophy.  The clinician assessed recurrent right lower extremity pain in an L5/S1 distribution, with associated numbness and paresthesias.

The Veteran was reexamined in May 2014.  The May 2014 VA examiner noted the Veteran's reports of persistent pain and reduced range of motion in the lower back with radiating pain into the right foot.  The Veteran also reported that flare-ups impacted the function of his spine.  He explained that symptoms of pain in the lower back were made worse with bending, standing, weight bearing, prolonged sitting, and stair climbing.  He reported that he occasionally used a cane.  He also reported shooting pain from the right lower back to the right foot.  He also reported occasional right foot drop which caused him to trip at times but not fall. He reported having lost control of his bladder and bowels but that he did not wear absorbent underwear regularly.

On objective testing, the Veteran was able to forward flex to 60 degrees with painful motion beginning at 10 degrees.  He was able to perform repetitive testing and flexion was limited to 50 degrees with pain beginning at 5 degrees. The examiner noted that the Veteran had functional loss and functional impairment demonstrated by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight bearing, and lack of endurance.  The examiner also noted that the Veteran had tenderness on palpation to the right lower spine as well as abnormal gait and guarding.  The examiner noted that the Veteran did not have ankylosis.  The Veteran was also found to have full muscle strength in the lower extremities and normal sensory examination.  

Regarding neurological abnormalities, the May 2014 VA examiner found moderate right lower extremity radiculopathy.  The examiner also noted the Veteran's report that he had lost control of his bowels and bladder in the past with frequency that varied from occasional to near daily.  The examiner noted that the Veteran had IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

The May 2014 VA examiner also completed a disability benefits questionnaire for the peripheral nerves.  Objective testing resulted in a finding of full muscle strength in both legs and no muscle atrophy.  Sensory examination testing was normal throughout both lower extremities.  Objective testing of all of the nerves was found to be normal.  Electromyography test was not done.  The examiner noted that the Veteran had moderate right lower extremity radiculopathy.   The examiner also noted in the peripheral nerves report that no neurologic deficits were noted on clinical examination.  

Remaining VA and private treatment records are consistent with the findings above.  

	b.  Analysis

As discussed above, the Board has reviewed the lay and medical evidence of record and determined that a staged rating is warranted.  For the reasons explained below, the Board finds that a rating in excess of 20 percent prior to October 18, 2011 is not warranted; however, resolving doubt in favor of the Veteran, a rating of 40 percent, but no higher, is warranted from October 18, 2011.  Further, as explained below, the Board finds that a separate 40 percent disability rating is warranted for right lower extremity radiculopathy for the entire period on appeal. 
 
Regarding the period prior to October 2011, the Board finds that a rating in excess of 20 percent is not warranted.  In this regard, none of the VA or private treatment records, or the March 2009 VA examination report, indicate forward flexion limited to 30 degrees or less during this period.  The Board acknowledges the Veteran's March 2010 statement expressing disagreement with portions of the March 2009 VA examination report, but the Board notes that the Veteran did not challenge the examiner's findings with respect to range of motion. As discussed above, the Veteran challenged the examiner's findings regarding incapacitating episodes and neurological complaints which are discussed below.  

Further, the Board considered the DeLuca provisions.  The Board acknowledges the March 2009 VA examiner's findings that the Veteran's function was additionally limited by pain, fatigue, weakness, lack of endurance following repetitive use and that pain had the major functional impact.  The Board has also considered the Veteran's statements and those of his coworkers, which are consistent with the examiner's finding that the Veteran had pain has a major functional impact.  The Board has also considered the Veteran's March 2010 statement that he had lots of muscle spasms and was taking medication for the same.  The Board notes that the statement is confirmed by VA treatment records.  See e.g. April 2008 VA treatment record.  Notwithstanding these facts, the Board emphasizes the March 2009 VA examiner's determination that the Veteran's pain, fatigue, weakness, and lack of endurance did not additionally limit range of motion.  As such, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran's lumbar spine disability does not warrant higher ratings prior to October 2011.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional pain and rest time as well as inability to perform activities during flare-ups is contemplated in the currently assigned 20 percent disability rating.

The Board has considered whether a higher rating is warranted for incapacitating episodes during this period but finds that it is not.  In this regard, the Board notes the Veteran's March 2010 statement that he had incapacitating episodes as evidenced by his coworkers who saw him incapacitated at work every day, and by the fact that he underwent nerve block injections.  The Board appreciates the Veteran's statements but reiterates that under the VA regulation, incapacitating episodes are defined as episodes in which a physician prescribed bedrest.  VA treatment records do not indicate evidence of physician-prescribed bedrest for the period prior to October 18, 2011.  The Veteran has not provided evidence of physician-prescribed bedrest during this period or notified VA of any outstanding evidence of the same. 

Regarding the period from October 18, 2011, the Board finds that the evidence of record supports a 40 percent disability rating as forward flexion was limited to less than 30 degrees during this period.  See October 2011 VA examination report indicating forward flexion was limited to 25 degrees and May 2014 VA examination report indicating forward flexion limited to 5 degrees before pain.  

A 40 percent disability rating is the highest rating possible for limitation of motion.  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995) is not required with respect to the period from October 18, 2011.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine as required to support a rating a 50 percent or 100 percent disability rating, for the period from October 18, 2011.  See e.g. October 2011 and May 2014 VA examination reports which noted that there was no ankylosis of the spine.  VA and private treatment records were consistent with the October 2011 VA examination findings. 

The Board acknowledges that the May 2014 VA examiner noted that the Veteran's IVDS required bedrest of at least six weeks during the prior 12 months, which would warrant a 60 percent disability rating.  However, the examiner did not specify whether the bedrest was prescribed by a physician.  VA treatment records dated to June 2013 do not indicate any physician prescribed bedrest.  Thus, it is unclear whether the bedrest was doctor-prescribed.  Even assuming the bedrest was prescribed by a physician, the 60 percent disability rating under the General Rating Formula for IVDS would not be higher than the combined rating for limitation of motion with moderately severe right lower extremity radiculopathy.  As discussed below, the Board is herein assigning a separate, 40 percent disability rating for moderately severe right lower extremity radiculopathy for the entire period on appeal. 

As noted above, the rating criteria for evaluating the spine provide that IVDS is to be evaluated under the General Formula or the IVDS Formula, whichever results in a higher evaluating when all disabilities are combined under 38 C.F.R. § 4.25.  Put another way, the IVDS formula rating is compared with the combination of the orthopedic and neurologic ratings from the General Formula.  See 68 Fed. Reg. 51455  (Aug. 27, 2003); 67 Fed. Reg. 56509 , 56512  (Sept. 4, 2002).  The IVDS formula does not allow for separate ratings for neurological deficits in addition to a rating for incapacitating episodes.

In this case, when combining the Veteran's orthopedic evaluation of 40 percent (based on limitation of flexion to 30 degrees or less) and the neurologic evaluation (based on moderately severe right lower extremity radiculopathy), the resultant rating is 64 percent.  This is greater than the 60 percent for six weeks of incapacitating episodes for IVDS. Thus, the 40 percent disability rating for limitation of flexion of the lumbar spine and the separate 40 percent disability rating for right lower extremity radiculopathy remain in effect for the entire period from October 18, 2011 as separate ratings for IVDS and related neurological deficits are not permissible. 

	c.  Other considerations

The Board has also considered whether the Veteran is entitled to separate compensable ratings for neurological impairment associated with the lumbar spine disability.  Resolving doubt in favor of the Veteran, the Board finds that a separate rating is warranted for moderately severe right lower extremity radiculopathy for the entire period on appeal.  

Disability ratings for the nerves, are found at 38 C.F.R. § 4.124a.  Diagnostic Code 8520 pertains to the sciatic nerve and provides for a 10 percent disability rating for mild incomplete paralysis.  A 20 percent disability rating is warranted for moderate incomplete paralysis.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent disability rating is warranted for complete paralysis of the nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost). 

38 C.F.R. § 4.120  provides that when rating peripheral nerve injuries and residuals, the rater should consider the relative impairment of motor function, trophic changes, and/or sensory disturbances.  Attention should be given to the site and character of the injury.

As an initial matter, the Board acknowledges that the March 2009 VA examiner indicated that the affected nerve was most likely the superficial peroneal nerve; however, as later VA examination reports identified the affected nerve as the sciatic nerve, the Board resolves doubt and applies the DC 8520 for the sciatic nerve, for the entire period on appeal.  

The Board finds that a separate 40 percent disability rating, but no higher, for moderately severe right lower extremity radiculopathy is warranted for the entire period on appeal.  In this regard, the Board emphasizes the October 2011 VA examiner's finding that the Veteran's right lower extremity symptoms were "severe."  The finding was based upon the Veteran's complaints of persistent low back pain with right lower extremity radicular symptoms, including constant pain that is exacerbated by walking, standing, sitting, and trunk range of motion.  VA treatment records confirm complaints of pain, numbness, pins and needles, tingling, burning, radiating pain from the Veteran's back down the right lower extremity.  See e.g. December 2008 VA treatment record.  Moreover, the Board notes the Veteran's March 2010 statement that he had experienced tripping over his right foot, and required nerve block injections. 

The March 2009 VA-contracted examiner did not approximate the level of severity of the right lower extremity radiculopathy.  Thus, the Board resolves doubt in the Veteran's favor and applies the October 2011 VA examiner's assessment to the entire period on appeal.  The Board also finds that the appropriate effective date for the separate rating is October 3, 2007 - the date of receipt of the Veteran's claim for increase rating for the lumbar spine disability.  See 38 C.F.R. § 3.400(o). 

The Board has reviewed the evidence dated prior to the October 2007 claim and finds that there is no indication that the Veteran's right lower extremity symptoms began during the year prior to the claim.  In this regard, VA treatment records indicate that the Veteran had right lower extremity symptoms for years prior to the October 2007 claim.  See e.g. July 2002 private treatment record. 

Further, the Board acknowledges that the October 2011 VA examiner indicated that the Veteran's right lower extremity symptoms were "severe"; however, the 60 percent disability rating for severe incomplete paralysis is not warranted as the Veteran has not been shown to have muscle atrophy at any time, much less "marked" atrophy.  Further, the Board notes that the October 2011 disability benefits questionnaire did not have an option for the examiner to indicate whether the disability was "moderately severe."  Rather, the examiner was offered a choice of "mild", "moderate", or "severe" in determining the severity of the radiculopathy.  Thus, the Board will apply the highest rating possible that does not require muscle atrophy. 

The Board acknowledges that the May 2014 VA examination report indicated that the Veteran only had moderate incomplete paralysis of the right lower extremity.   Once again, the disability benefits questionnaire did not have the option for the examiner to choose "moderately severe," forcing the examiner to select either "moderate" or "severe."  Given that the Veteran continued to report symptoms such as foot drop that caused him to trip as well as significant pain, the Board resolves doubt and finds that the Veteran's right lower extremity symptoms remained at the moderately severe level throughout the entire period on appeal.  

In light of the Veteran's March 2010 statement regarding bowel and bladder complaints, the Board has considered whether a separate rating is warranted for bowel and/or bladder impairment due to the lumbar spine disability.  The Board notes that during the May 2014 VA examination the Veteran reported that he had lost control of his bowel and bladder in the past and that he currently lost such control on a daily basis but denied having to regularly wear absorbent underwear.  For the reasons explained below, the Board finds that a separate rating is not warranted for bowel complaints.  Bladder complaints are addressed in the remand below. 

Regarding the bowel complaints, impairment of sphincter control is rated under DC 7332.  A 10 percent rating requires constant slight, or occasional moderate, leakage.  In this case, none of the VA examination reports, VA, or private treatment records indicate that the Veteran reported complaints of fecal leakage.  Thus, the Board finds that a separate rating is not warranted for loss of sphincter control.   

The Board has also considered whether the Veteran is entitled to a separate, compensable rating for a scar associated with the service connected back disability.  In this regard, the Veteran underwent back surgery in 2004 at L5-S1.  However, the Board finds that a separate rating is not warranted for a scar as the surgical scar was not painful or unstable, or greater than 39 square centimeters.  See e.g. October 2011 VA examination report. 

In reaching these conclusions, the Board has also considered the Veteran's statements that he is entitled to higher ratings for his lumbar spine disability as well as lay statements from the Veteran's coworkers regarding their observations of the Veteran's difficulties and complaints.  In this case, the Board finds that the Veteran  competent to report his experiences of pain, numbness, tingling and any limitations that he observed through his senses.  Likewise, his coworkers are competent to report their personal observations of the Veteran complaining, or appearing to have difficulty maneuvering.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a)(2).  The Board considered all of these statements in its grant of higher rating for the lumbar spine disability and the separate rating for radiculopathy associated with the lumbar spine disability.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant ratings that may be higher than those granted herein; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.

In sum, resolving all doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted for the lumbar spine disability from October 18, 2011, as well as a separate 40 percent disability rating for right lower extremity radiculopathy from October 3, 2007.  However, higher ratings for the lumbar spine disability and right lower extremity radiculopathy, are not warranted.  See Hart, supra.










	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to October 18, 2011, a rating in excess of 20 percent for a lumbar spine disability is denied. 

For the period from October 18, 2011, the criteria for a rating of 40 percent, but no higher, for the lumbar spine disability is granted, subject to the laws and regulations governing payment of monetary benefits.
 
A separate rating of 40 percent, but no higher, for right lower extremity radiculopathy is granted from October 3, 2007, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

With respect to the remaining claims, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

	a.  Right Knee 

Regarding the claim for a higher rating for the right knee disability, the Board finds that May 2014 VA examiner did not adequately address the Veteran's functional loss associated with flare-ups.  Thus, a remand for another examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

In a recent case, the Court of Appeals for Veterans Claims (the Court) indicated that "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet.App. 202   (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why [he or] she could not do so.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

Here, the May 2014 VA examiner did not address the Veteran's subjective reports regarding functional loss associated with flare-ups but instead noted that he could not make a determination regarding functional loss associated with flare-ups without resort to speculation because the examination was not conducted during a flare-up.  The Board finds the assessment to be insufficient.  Prior VA examination reports dated in March 2009 and July 2013 similarly did not provide estimations regarding loss of function in terms of degrees, during flare-ups.  Additionally, in a March 2010 statement, the Veteran indicated that the March 2009 VA examination report contained inaccurate or incomplete descriptions of the Veteran's symptoms.  For these reasons, remand for another examination is required. 

	b.  Separate Rating for Bladder Complaints

Regarding the Veteran's bladder complaints which he asserts are a neurological deficit related to the spine disability, the Board finds that an addendum opinion is necessary.  In this regard, the Veteran complained of problems with urinary frequency and/or incontinence and expressed a belief that his bladder problems are related to his low back disability.  See March 2010 statement.  VA treatment records consistently noted the Veteran's report that he awakened once per night to void.  A February 2012 VA treatment record also noted the Veteran's several month history of urinary leakage several times per day plus urgency, and assessed urinary leakage.  The February 2012 VA clinician did not indicate that the bladder disorder was due to the lumbar spine. 

The May 2014 VA examiner noted the Veteran's report that he had lost bladder control in the past but that the Veteran did not regularly wear absorbent underwear.  In the description of the functional impact of the Veteran's peripheral nerve conditions, the examiner noted the Veteran's pain with walking, weight-bearing, bending, kneeling, prolonged standing and sitting, but did not discuss any urinary frequency or incontinence.  Moreover, the examiner did not clearly indicate whether any abnormal urinary frequency may be due to the lumbar spine.  Thus, an addendum opinion is necessary to address whether the Veteran has neurological disability involving bladder impairment associated with the lumbar spine disability.

	c.  PTSD

Regarding the claim for service connection for PTSD, the Veteran submitted letters dated in April 2009 and July 2008 from his private psychologist, Dr. R.C., who opined that the Veteran had a current diagnosis of PTSD due to childhood abuse and that the PTSD was aggravated by service.  Dr. R.C. noted that the initial event in service was when a corporal repeatedly told the Veteran to remake his bed in a way that the Veteran perceived as an abuse of authority.  The Veteran "exploded" toward the corporal and was disciplined.  Dr. R.C. explained that had the Veteran received psychiatric or psychological treatment for the incident rather than punishment, he would most likely have returned to realize his demonstrated potential to be an outstanding soldier and would have been spared the lingering problems that plagued him in his post-discharge civilian life.  

The AOJ provided the Veteran with a VA psychiatric examination in June 2009.  The June 2009 VA examiner noted that he did not find the private psychologist's opinion to be compelling but did not provide further explanation.  Significantly, however, the VA examiner found that the Veteran had a diagnosis of major depressive disorder that was secondary to the Veteran's service-connected physical disabilities.  The VA examiner confirmed the finding in an April 2010 addendum opinion.  Thereafter, the AOJ granted service connection for major depressive disorder.  The Veteran continues to seek service connection for PTSD.  

Regarding the assertion that the Veteran's PTSD was aggravated by service, the Board observes that in June 2004, the AOJ issued a formal finding that the Veteran's service treatment records were unavailable.  Subsequently, service treatment records regarding orthopedic treatment were added to the record; however, those records did not contain service entrance or separation examination reports.  When the service entrance examination is unavailable, the Board will presume that the Veteran was sound on service entry.  In order to overcome the presumption of soundness, it must be shown by clear and unmistakable evidence, that the disability both preexisted service and was not aggravated by service.  

In this case, although the private psychologist, Dr. R.C., diagnosed PTSD and attributed the same to childhood abuse, Dr. R.C. did not render an express finding that the disability preexisted service, or identify clear and unmistakable evidence of the same.  Additionally, further explanation is needed from the June 2009 VA examiner regarding the finding that the private psychologist's opinion was "not compelling."  In an April 2010 statement, the Veteran also indicated that the June 2009 VA examination report differed from what the Veteran reported during the examination.  The Board also notes that the June 2009 VA examination report appears to be incomplete as only pages 1 and 3 are in the file.  

For all of these reasons, a VA addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  

Finally, in order to ensure the record is complete, any outstanding treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include the complete June 2009 VA psychiatric examination report. 

2.  Following the completion of item 1, afford the Veteran a VA examination to evaluate the current severity of his right knee disability.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test for pain in active motion, passive motion, (where appropriate) weight-bearing and nonweight-bearing settings, and with the range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion during those times. If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.  

If possible, offer a retrospective opinion regarding the Veteran's functional ability during flare-ups since February 2007 (the time of the Board's final decision regarding the right knee disability rating). 

3.  Following the completion of item 1, seek an addendum opinion from the May 2014 VA peripheral nerves examiner, or another qualified clinician.  The Board leaves it to the discretion of the examiner to determine whether the Veteran need be reexamined. 

After the record review, the examiner is asked to address the Veteran's complaints regarding urinary frequency and awakening in the night to void.  The examiner is asked to opine whether it is at least as likely as not (50 percent or more probability) that the Veteran has neurologic disability manifested by bladder impairment associated with his service-connected lumbar spine disability. 

Complete rationale for the opinion rendered must be provided.  

4.  Following the completion of item 1, seek an addendum opinion from the VA clinician who rendered the June 2009 and April 2010 VA psychiatric opinions, or another qualified clinician.  The Board leaves it to the discretion of the examiner to determine whether the Veteran need be reexamined. 

After the review of the complete electronic record, the examiner is asked to offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is it clear and unmistakable (i.e. undebatable) that the Veteran's currently diagnosed PTSD pre-existed service? The examiner should consider and address the private and VA treatment records which reflect a diagnosis of PTSD, as well as Dr. R.C.'s assertion regarding the Veteran's pre-service childhood abuse.  

(b) If so, it is also clear and unmistakable (i.e. undebatable) that the Veteran's PTSD was NOT aggravated beyond its natural progression during service?  The examiner should consider and address the letters from Dr. R.C. indicating that the Veteran has PTSD that was aggravated during service for lack of appropriate treatment following his confrontation with a superior. 

(c) If the answer to either (a) or (b) above is "no," assume as true that the Veteran did not enter service with PTSD.  With that assumption in mind, is it at least as likely as not (50 percent or greater probability) that the Veteran's current PTSD is related to his military service, to include the in-service confrontations with superiors which led to the Article 15s?  The examiner should consider and address the private and VA treatment records which reflect a diagnosis of PTSD as well as Dr. R.C.'s opinion that the Veteran's PTSD was aggravated by the lack of proper psychiatric treatment in response to confrontations with superiors in service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  

5.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


